Citation Nr: 0934998	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for athlete's foot.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for alcohol dependence 
as secondary to posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostatitis due to treatment at a VA 
medical center.

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension due to treatment at a VA 
medical center.

10.  Restoration of a 100 percent disability rating for PTSD 
or propriety of the reduction of the 100 percent rating for 
PTSD to noncompensable.

11.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to Muscle 
Group XIV of the right thigh.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

13.  Entitlement to an earlier effective date, prior to March 
20, 1985, for service connection for PTSD (previously listed 
as a claim to reopen based on new and material evidence).

(The Veteran's assertions of CUE in a March 1981 Board 
decision will be the subject of a separate decision under a 
different docket number.)


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In a letter dated in April 2005, the Veteran asserted his 
right to a hearing.  The Board notified him of his hearing 
options.  By letter received in October 2005, the Veteran 
informed the Board that he was unable to appear for a 
personal hearing.  

In December 2005, the Board remanded the issues listed above 
for additional development.  Specifically, the Board directed 
that the RO ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and the Board directed that the 
Veteran be scheduled for multiple VA examinations.  Review of 
the subsequent development reveals that the Veteran was 
issued an additional VCAA letter and was scheduled for the 
directed examinations (to which the Veteran failed to 
appear).  The Board finds that VA has substantially satisfied 
the Board directives and the claims may be adjudicated upon 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained to the extent possible; the Veteran has been 
provided notice of the evidence necessary to substantiate his 
claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to his 
claims that he has not submitted to VA.

2.  There is no competent evidence of a current diagnosis of 
a hearing loss disability as defined by the applicable VA 
regulation; there is no medical evidence that links any 
current hearing loss to service.

3.  There is no competent opinion that links a current 
diagnosis of tinnitus to service or to any incident of active 
duty.

4.  There is no medical evidence of a current diagnosis of 
athlete's foot or competent evidence that links a fungal 
infection of either foot to service.

5.  There is no medical evidence of a diagnosis of 
hypertension or of blood pressure readings indicative of 
hypertension during service; there is no competent evidence 
that links a current diagnosis of hypertension to service.

6.  There is no competent evidence to show that the Veteran 
has a diagnosis of alcohol dependence that was caused or 
aggravated by his service-connected PTSD.  

7.  In a March 1981 decision, the Board denied entitlement to 
service connection for residuals of a back injury.

8.  Evidence obtained since the March 1981 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

9.  In a May 1990 decision, the Board denied entitlement to 
service connection for a gastrointestinal disorder.  

10.  Evidence obtained since the May 1990 Board decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

11.  There is no competent evidence or opinion that links the 
Veteran's prostatitis to  fault in VA care, treatment, or 
examination. 

12.  There is no competent evidence or opinion that links the 
Veteran's hypertension to fault in VA care, treatment, or 
examination.
13.  Based on the Veteran's failure to report for a VA 
psychiatric examination without good cause or a request to 
reschedule the evaluation, which was scheduled to rate his 
PTSD, the RO properly reduced the rating for the service-
connected PTSD to noncompensable; restoration to a 100 
percent rating is not warranted.  

14.  Based on the failure to report for VA examinations, 
entitlement to an increased rating for residuals of a 
fragment wound to Muscle Group XIV of the right thigh is not 
warranted.

15.  Based on the failure to report for VA examinations, 
entitlement to TDIU is not warranted.

16.  The claim for an effective date prior to March 20, 1985 
for service connection for PTSD was previously denied in a 
final May 1990 Board decision; a finding of new and material 
evidence would not lead to an earlier effective date, and a 
freestanding claim for an earlier effective date is not a 
judiciable claim.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).

3.  Service connection for athlete's foot is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008).

4.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.655 (2008).

5.  Service connection for alcohol dependence as secondary to 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.655 (2008); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

6.  A March 1981 Board decision that denied service 
connection for residuals of a back injury or a low back 
disability is final.  38 U.S.C.A. § 7266 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2008).

7.  New and material evidence has not been received since the 
March 1981 Board decision to reopen the claim for service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000).

8.  A May 1990 Board decision that denied service connection 
for an upper gastrointestinal disorder [a stomach disorder] 
is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1104-20.1105 (2008).

9.  New and material evidence has not been received since the 
May 1990 Board decision to reopen the claim for service 
connection for a stomach disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2000).

10.  Entitlement to compensation for prostatitis due to VA 
treatment under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.361, 3.655 (2008).

11.  Entitlement to compensation for hypertension due to VA 
treatment under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361, 3.655 (2008).

12.  Restoration of a 100 percent disability rating for PTSD 
is not warranted; the reduction to a noncompensable rating 
was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 3.326, 3.343, 
3.655, 4.1-4.16, 4.130, Diagnostic Code 9411 (2008).  

13.  An increased rating for residuals of a shell fragment 
wound to Muscle Group XIV of the right thigh is not warranted 
based on failure to report for a VA examination.  38 U.S.C.A. 
§§ 1151 (West 2002); 38 C.F.R. § 3.655 (2008).

14.  Entitlement to TDIU is not warranted based on failure to 
report for a VA examination.  38 U.S.C.A. §§ 1151 (West 
2002); 38 C.F.R. § 3.655 (2008).

15.  Entitlement to an earlier effective date, prior to March 
20, 1985, for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.16 
(2008); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act & Other Preliminary 
Matters

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

Regarding service connection claims, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding claims to reopen, the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006) highlighted that, in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  

Pursuant to the December 2005 Board remand, the Veteran was 
issued a March 2008 notification letter.  As directed, this 
letter inquired whether there had been development in his 
Social Security Administration (SSA) claim and informed him 
of how to respond if there had been development.  This notice 
informed the Veteran regarding the elements of a direct 
service connection claim, a secondary service connection 
claim, and a claim for compensation under 38 U.S.C.A. § 1151.

Regarding Kent notice for the applications to reopen the 
claims for a low back disability and a stomach disability, 
the Board is aware that the March 2008 letter noted the last 
decisions in these claims as the rating decisions, instead of 
the final Board decisions regarding each of these claims and 
provided criteria under the current regulations, and not 
those applicable to this claimed filed prior to the current 
amendment became effective.  Review of the letter, indicates 
however, that the Veteran was provided detailed information 
regarding the basis of the prior denials.  The Veteran has 
demonstrated a thorough knowledge of the evidence of file and 
the law and regulations, as documented in his letters and 
citations to Court cases and General Council opinions.  
Moreover, the applications to reopen are denied based on no 
current competent evidence of diagnosis.  The Board finds 
that the notification letters sufficiently notified the 
Veteran of the requirement that there be a current diagnosis.  
In these circumstances, the Board cannot find that any 
notification error was prejudicial in nature.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

Regarding the claim for an earlier effective date for service 
connection for PTSD, the Board notes that this claim is 
denied as "reopening" the claim would not lead to an 
earlier effective date, and a freestanding earlier effective 
date claim is not permissible.  In these circumstances, there 
is no additional duty to notify regarding this claim.  See 
Rudd, supra.

Regarding the notice furnished for the increased rating 
claims, as the claims are denied as a matter of law based on 
failure to report for a VA examination without good case, 
there is no further duty to notify or assist.  See 38 C.F.R. 
§ 3.655; Sabonis, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2008 VCAA letter noted above was issued after the rating 
decision on appeal, and thus was not timely.  The AMC cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
May 2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  The Board finds 
no basis for finding prejudice against the Veteran's appeal 
of the issues adjudicated in this decision based on the 
timing defect.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009).

The claims file contains service treatment records, and post-
service treatment records, and available SSA records.  The 
Veteran has written that records have been destroyed.  The 
Board finds no basis to substantiate this assertion.  

Regarding the obtaining of VA examinations or medical 
opinions, the December 2005 Board remand directed that VA 
examinations be obtained regarding all claims on appeal 
except for the claims for service connection for a low back 
disability and a stomach disorder.  As these latter claims 
have not been reopened, there is no duty to provide a VA 
examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  With respect 
to the other claims on appeal, the Veteran failed to report 
for these examinations.  Review of the record reveals that 
the Veteran has failed to report for multiple VA 
examinations.  The Veteran had made it clear through his 
statements submitted to VA that he will not report for any 
examination despite an absence of competent evidence that 
indicates that he is not capable of presenting for an 
evaluation.  In these circumstances, there is no additional 
duty to assist the Veteran in scheduling yet another 
examination or obtaining a medical opinion.  See 38 C.F.R. 
§ 3.655.

The Board would also like to address that the Veteran has 
made many assertions regarding the propriety of prior VA 
actions.  He has contended that VA has failed in its duty to 
assist him in his claims, but at other times has indicated 
that VA should cease adjudication of his claims, citing to 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  After review 
of the record, however, the Board finds that it is apparent 
that the Veteran does seek to continue his appeal; therefore, 
the Board will not further address whether the Veteran seeks, 
in essence, to withdraw his appeal.  .  

The Veteran has also indicated that the December 2005 remand 
was unnecessary.  The Board notes that the goal of the remand 
was to seek additional evidence, to include that obtained 
through examination of the Veteran's physical and psychiatric 
status and to seek additional evidence and information from 
the Veteran.  Pursuant to the VCAA notification letter, the 
Veteran did not identify additional evidence and he did not 
appear for examinations.  There are few medical records dated 
after the claims on appeal were submitted.  In this regard, 
there are no VA examinations dated after the claims on appeal 
were submitted.  The Board highlights that the duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence. See Wood v. Derwinski, 1 Vet. App. 
190. 192 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Thus, as further detailed below, while the Board has 
sympathetically read his contentions and assertions of fault 
on the part of VA, the Board cannot grant the claims on 
appeal without competent evidence, to include evidence of the 
Veteran's current medical and psychiatric status and medical 
opinions that are necessary to adjudicate his claims.

The Board is cognizant of the Veteran's honorable and heroic 
service.  The record documents such exemplary this service.  
The Board, however, cannot favorably decide these claims on 
the basis of the current record as examinations and medical 
opinions are needed.  After review of the nine volumes 
currently of record, which consist mainly of the Veteran's 
letters, the Board finds that VA has taken all reasonable 
efforts to assist the Veteran.  Although the Board has 
thoroughly considered the Veteran's contentions, the Board 
finds that it can proceed to adjudication without further 
reference to assertions of error and violations, to include 
constitutional violations. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations:  The Effect of Failing to Report for VA 
examinations

As noted above, the Veteran has been scheduled for multiple 
VA examinations.  Pursuant to the December 2005 Board remand, 
the Veteran was again scheduled for VA examinations regarding 
all claims on appeal, except for the applications to reopen 
previously denied claims [low back disability and stomach 
disability].  The Veteran failed to attend the scheduled 
examinations.  The Veteran has indicated that he will not 
attend examinations.  As the effect of the Veteran's failure 
to attend examinations significantly effects the adjudication 
of these claims, the Board finds it useful to outline the 
pertinent regulation at this time.  Notwithstanding the 
Veteran's statements to the contrary, there is no current 
competent evidence to show that the Veteran is unable to 
report for an examination.   The Board finds the Veteran's 
statements alone insufficient to find that the Veteran is not 
able to present for an examination at any time as claimed.

Under 38 C.F.R. § 3.655, certain actions will be taken when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  The terms examination and reexamination include 
periods of hospital observation when required by VA.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b).  The special 
provisions regarding running awards are addressed below in 
conjunction with the claim for restoration/propriety of the 
PTSD rating.  See 38 C.F.R. § 3.655(c).

In this regard, the Board has considered the evidence of 
record that the Veteran taught as an anatomist, and desired 
to complete medical school.  The Veteran did not complete 
medical school, however, and there is no apparent basis to 
conclude that he had the training necessary to provide 
competent medical diagnoses and opinions regarding causation.   
That is, there is no credible evidence of record to show that 
the Veteran has trained, taught, or practiced in a line of 
work that involves the diagnosis and or determining the 
etiology of the diseases and disabilities at issue.  Thus, 
the Veteran is not competent to provide his own medical 
evidence to fill in for the absent medical evidence.  See 
38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Law and Regulations for Service Connection:  General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran engaged in combat.  A combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 
1154(b), however, can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not 
to link the claimed disorder etiologically to a current 
disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  The provisions of 38 U.S.C.A. § 1154(b) do not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

Law and Regulations for Service Connection:  Bilateral 
Hearing Loss

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Factual Background and Analysis:  Bilateral Hearing Loss & 
Tinnitus

The Veteran served in combat and was decorated for his heroic 
service.  An August 1971 separation examination evaluation 
showed puretone thresholds, in decibels, as follows: 


HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

An October 1987 VA examination records that the Veteran had 
"tinnitus (constant) several years."

There is no medical evidence since the claim on appeal 
regarding a current tinnitus disability or hearing loss.  In 
this regard, there is no medical evidence that shows that the 
Veteran has been diagnosed as having a hearing loss 
disability as defined by VA at any time.  See 38 C.F.R. 
§ 3.385.  The Veteran was scheduled for a VA examination 
regarding these disabilities but failed to report for this 
examination.  See 38 C.F.R. § 3.655.

The Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  The Veteran failed to 
appear for a VA examination to determine the etiology of his 
claimed hearing loss and tinnitus; thus, these claims must be 
adjudicated upon the evidence of record.  In this case, there 
is no competent audiometric testing or opinions linking a 
current hearing loss disability or tinnitus to service.  In 
fact, there is competent evidence (i.e., results of a 
certified audiological examination) to show that the Veteran 
has a hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  Without a current diagnosis 
of a hearing loss disability, this claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Regarding 
tinnitus, although there is one medial record, dated in 
October 1987, that notes a diagnosis of tinnitus for several 
years, this was first reported many years after service and 
an onset date of "several years" earlier would still place 
the onset date well beyond service.  Moreover, this medical 
evidence does not suggest a causal link between tinnitus and 
service.  There is no service evidence of tinnitus.  The 
reference to "several years" does not indicate a connection 
to the service from which the Veteran had been separated from 
more than 15 years earlier.  Therefore, although acoustic 
trauma is conceded, there is no competent evidence that links 
a diagnosis of tinnitus diagnosis to service.

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service and tinnitus.  Id; Charles v. Principi, 16 Vet. App. 
370 (2002) (regarding lay testimony of tinnitus); see also, 
e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  However, he is not competent to provide 
an opinion as to what point in time he had a hearing loss 
disability as defined by 38 C.F.R. § 3.385, which is 
diagnosed on the basis of audiological test findings, or an 
opinion regarding the cause of his hearing loss or tinnitus.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply 
stated, his opinion regarding the etiology of his hearing 
loss and tinnitus lacks probative value; it dies not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the Veteran has indicated that he has 
had intermittent or constant tinnitus since service.  See 
38 C.F.R. § 3.303 regarding continuity of symptomatology.  As 
he is competent to state that he has had ringing in his ears, 
such lay evidence supports his claim.  However, it was 
recorded upon a VA examination in October 1987 that he had 
had constant tinnitus for "several years".  As noted above, 
since the Veteran was discharged from service in August 1971, 
this would still place the onset date for tinnitus many years 
post-service.  The Board finds that this history obtained 
from the Veteran was dated more proximate to service and is 
therefore more credible and reliable with respect to the 
approximate onset date for tinnitus when compared to 
statements made decades after service in support of a claim 
for compensation benefits.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background and Analysis:  Athlete's Foot

The Veteran asserts that he has athlete's foot due to 
service.  There is no medical diagnosis of a current 
diagnosis of a fungal infection of either foot.  There is no 
medical nexus evidence regarding a nexus between claimed 
athlete's foot and service.  The Veteran failed to report for 
the scheduled examination.  Therefore, this claim will be 
adjudicated upon the evidence of record.  See 38 C.F.R. 
§ 3.655.

Service connection for athlete's foot is not warranted.  In 
the Board's judgment, the Veteran is not competent to provide 
a specific diagnosis of athlete's foot or an opinion 
regarding etiology.  Thus, while the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise to diagnose a specific skin disease such as 
a fungal infection.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  In this case, he cannot provide a competent 
opinion regarding diagnosis or causation.  A valid claim 
requires a current diagnosis.  See Brammer, supra.  Simply 
stated, his opinion regarding the etiology of his claimed 
skin (fungal) disease lacks probative value; it dies not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for athlete's foot.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the Veteran's claim for 
service connection for athlete's foot must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.

Law and Regulations for Service Connection:  Hypertension

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order 
for the presumption to apply, the evidence must indicate that 
the disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.  

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.





Factual Background and Analysis:  Hypertension

The Veteran contends, in essence, that he has hypertension 
that began during or as the result of service.  The August 
1971 report of a service medical examination includes a blood 
pressure reading of 120/76.  There is no competent evidence 
of a current diagnosis of hypertension as defined by VA, nor 
is there medical evidence of a nexus between alleged elevated 
blood pressure readings and service.  The Veteran failed to 
report for an examination scheduled in conjunction with his 
claim.  Therefore, this claim must be adjudicated upon the 
evidence of record.  See 38 C.F.R. § 3.655.

In a December 2001 letter, the Veteran indicated that his 
hypertension was secondary to PTSD, and copied excerpts from 
a Board decision regarding a different veteran that granted 
service connection on this basis.  

The Board finds that service connection for hypertension is 
not warranted.  In the Board's judgment, the Veteran is not 
competent to diagnosis hypertension and he has not submitted 
the results of self-tested blood pressure readings.  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
diagnose hypertension.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  In this case, he cannot provide a competent 
opinion regarding diagnosis or causation.  A valid claim 
requires a current diagnosis.  See Brammer, supra.  Thus, 
without competent evidence of a current diagnosis, and given 
the fact that he has clearly indicated that he will not 
report for a VA examination, the claim cannot be 
substantiated on a direct or secondary basis.  See 38 C.F.R. 
§§ 3.303, 3.310.  Simply stated, his opinion regarding the 
etiology of hypertension lacks probative value; it dies not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claims for 
service connection for hypertension must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.
Law and Regulations for Service Connection:  
Alcohol Dependence as Secondary to PTSD

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

Generally, for claims filed after October 31, 1990, service-
connected disability compensation is precluded for disability 
that is the result of the veteran's willful misconduct or the 
abuse of alcohol.  38 U.S.C.A. §§ 1110, 1131.  See also 38 
C.F.R. §§ 3.1(n), 3.301.  However, service connection may be 
awarded for alcohol dependence that is secondary to a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).  In this regard, the Federal 
Circuit cautioned that compensation would only result where 
there was clear medical evidence establishing that an alcohol 
(or drug) abuse disability was caused by a veteran's primary 
service-connected disability.  Id.  It also determined that 
the statute precludes compensation in two situations: 1) for 
primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  Id.


Factual Background and Analysis:  Alcohol Dependence as 
Secondary to PTSD

The Veteran essentially contends that he has alcohol 
dependence or alcoholism secondary to his service-connected 
PTSD.  The Board notes that psychiatric records document the 
Veteran's abuse of alcohol.  The Veteran has cited excerpts 
from previous psychiatric treatment that he contends supports 
his claim.  There is, however, no medical evidence dated 
during the pendency of this appeal that contains a current 
diagnosis of alcohol dependence or alcoholism.  The Veteran 
failed to report for an examination scheduled to determine if 
he had such a diagnosis and, if so, whether it was caused or 
aggravated by his PTSD.  Therefore, this claim must be 
adjudicated upon the evidence of record.  See 38 C.F.R. 
§ 3.655.

The Board finds that service connection for alcohol 
dependence is not warranted.  The Veteran is not competent to 
state that he has such a diagnosis that was caused or 
aggravated by his PTSD.  That is, he cannot provide a 
competent opinion regarding diagnosis or causation.  A valid 
claim requires a current diagnosis and the Board finds that 
there is no current diagnosis of alcohol dependence.  See 
Brammer, supra.  Simply stated, his opinion regarding the 
etiology of his claimed alcoholism lacks probative value; it 
does not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for alcohol dependence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for alcohol 
dependence, to include as secondary to service-connected PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.

Law and Regulations:  New and Material Evidence

When a determination of the agency of original jurisdiction 
(AOJ), the RO in this case, is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
See 38 C.F.R. § 20.1104.  When a claimant request that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis 
for allowing the claim.  See 38 C.F.R. § 20.1105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As the applications to reopen were received prior to August 
2001, the provisions of 38 C.F.R. § 3.156(a) applicable to 
this appeal (a lower burden of proof, which is more favorable 
to the Veteran) provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  See 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis: New and Material Evidence

In a March 1981 decision, the Board denied entitlement to 
service connection for residuals of a back injury.  The 
Veteran now seeks to reopen the claim, now characterized as a 
claim for service connection for a low back disability.  The 
Board finds that this is the same claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).

Since the March 1981 Board decision, the Veteran has not 
submitted any additional medical evidence of a back 
disability.  Previously of record was a May 1974 X-ray that 
was read as showing spina bifida.  The Veteran has not 
provided a different theory of causation or testimony that 
differs from that previously provided.  The Board 
parenthetically notes that a separate Board decision 
dismisses the Veteran's current contentions of CUE in the 
March 1981 Board decision regarding this claim. 

In a May 1990 decision, the Board denied entitlement to 
service connection for a gastrointestinal disorder.  The 
Veteran now seeks to reopen this claim as well, now 
characterized as service connection for a stomach disorder.  
The Board finds that this is the same claim.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Since the claim to 
reopen was filed, the Veteran has not submitted new evidence 
of a gastrointestinal disorder or stomach disability.  

The Board finds that new and material evidence sufficient to 
reopen the Veteran's claims has not been received.  The new 
evidence consists of additional statements from the Veteran, 
which is essentially a repetition of contentions made when 
his claim was earlier denied; it is not new evidence.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992). .Even if new, there is 
no current evidence of a diagnosis of a low back disability 
or a stomach disorder.  There is no new evidence regarding 
causation.  The veteran's lay statements do not establish the 
required diagnosis or nexus opinion that would reopen his 
claim.  Espiritu, supra; see also Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Therefore, the Board finds that this evidence 
does not bear directly and substantially upon the specific 
matters under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

In view of the foregoing, the Board finds that the evidence 
submitted since the respective Board decisions is not new and 
material.  38 C.F.R. § 3.156(a).  As none of the newly 
received evidence is new and material evidence, the 
applications to reopen the claims for service connection for 
a low back disability and a stomach disorder must be denied.  
38 U.S.C.A. §§ 5108, 7105 West 2002); 38 C.F.R. § 3.156 
(2008).

Law and Regulations:  Compensation under 38 U.S.C.A. § 1151

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation.  . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. §  1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  The Gardner decision was affirmed by both the 
Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, see Brown v. 
Gardner, 513 U.S. 115 (1994).  The United States Supreme 
Court, in affirming the Court's decision, held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, such as the Veteran's claims, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board reiterates that VA received this claim after 
October 1, 1997.  As noted above, the amended version of 
38 U.S.C.A. § 1151 has added the requirement that there must 
be evidence showing that the additional disability for which 
benefits are sought was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§  1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows 
regarding the requirements that there is additional 
disability caused by fault by VA to warrant entitlement to 
compensation under 38 U.S.C.A. § 1151:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Regarding foreseeability, the regulation provides that 
whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Factual Background and Analysis: Compensation under 
38 U.S.C.A. § 1151

The Veteran has asserted that he has prostatitis and 
hypertension that is a result of VA care or, more 
specifically, the lack of VA care and the failure to properly 
treat and schedule treatment and examination.  The Veteran's 
theories of service connection for hypertension are 
separately discussed above.  Review of the Veteran's letters 
reveals references to Gardner, but these claims were filed 
after October 1, 1997.  Thus, the evidence must show evidence 
of fault on behalf of VA.

The claims file contains records of VA treatment for urinary 
complaints in 1995.  These documents include findings 
relating to urinary infection and a history of gonorrhea.  A 
diagnosis documented in an October 1995 VA treatment record 
was prostatitis versus prostatism.  There are no VA treatment 
records that show a current diagnosis of hypertension.

Again, there is no evidence dated during the pendency of this 
appear that contain current diagnoses.  Pursuant to the 
December 2005 Board remand, the Veteran was scheduled for VA 
examinations during which the examiner would provide an 
opinion regarding whether the Veteran had hypertension and 
prostatitis and, if so,  an opinion on whether there was VA 
fault in the development of either or both of these 
disabilities.  The Veteran failed to report for the 
examinations without good cause and he has made it clear that 
he will not report for any future VA examination.  For 
purposes of 38 C.F.R. § 3.655, the Board finds that these 
claims are original compensation claims and thus will be 
adjudicated upon the evidence of record.

As there is no medical evidence regarding either claim that 
indicates that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
behalf of VA lead to additional disability, the Board finds 
that compensation under 38 U.S.C.A. § 1151 for prostatitis 
and hypertension is not warranted.  In the Board's judgment, 
the Veteran is not competent to provide an opinion on the 
diagnosis of either disease in question or to render an 
opinion relating to his allegation of VA negligence causing 
the alleged disabilities.  See Espiritu, supra; Jandreau, 
supra.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable 
and the Veteran's claims for compensation under 38 U.S.C.A. 
§ 1151 for prostatitis and hypertension must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  PTSD Evaluation, Increased Ratings, and 
TDIU 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and an increase in the disability rating is at issue, as in 
this case, it is the present level of the disability that is 
of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's PTSD was rated as 100 percent disabling under 
the version of Diagnostic Code 9411 then in effect.  The 100 
percent evaluation was assigned by way of an October 1990 
rating decision.  The rating criteria have since been 
amended, but PTSD remains rated under Diagnostic Code 9411, 
now based on the General Rating Formula for Mental Disorders.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Service connection 
was originally granted for PTSD by way of a July 1986 rating 
decision, and then assigned a 10 percent rating.

The residuals of a fragment wound to Muscle Group XIV of the 
right thigh is assigned a 10 percent rating under Diagnostic 
Code 5314, located in 38 C.F.R. § 4.73.  Service connection 
was originally granted by way of a September 1971 rating 
decision, with a 10 percent rating assigned.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.  Under 38 C.F.R. § 4.16(b), rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  A TDIU claim is a claim 
for increased compensation.  See, e.g., Hurd v. West, 13 Vet. 
App. 449 (2000).  

Law and Regulations Specific to the PTSD Evaluation

38 C.F.R. § 3.105 provides, in pertinent part, that, where 
the reduction in evaluation of a service-connected disability 
or employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons. The beneficiary 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  The beneficiary will be informed that 
he or she will have an opportunity for a predetermination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.

38 C.F.R. § 3.343, in pertinent part, provides that total 
disability ratings, when warranted by the severity of the 
condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. 

Regarding the effect of not attending a scheduled examination 
regarding a service connected disability (running award), 
38 C.F.R. § 3.655 provides that, relevant to this disability, 
VA shall issue a pretermination notice advising the payee 
that payment for the disability or disabilities for which the 
reexamination was scheduled will be discontinued.  Such 
notice shall also include the prospective date of 
discontinuance or reduction, the reason therefore and a 
statement of the claimant's procedural and appellate rights.  
The claimant shall be allowed 60 days to indicate his or her 
willingness to report for a reexamination or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  If there is no response within 60 
days, or if the evidence submitted does not establish 
continued entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of the date 
indicated in the pretermination notice or the date of last 
payment, whichever is later.  If notice is received that the 
claimant is willing to report for a reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred. The reexamination shall be 
rescheduled and the claimant notified that failure to report 
for the rescheduled examination shall be cause for immediate 
discontinuance or reduction of payment. When a claimant fails 
to report for such rescheduled examination, payment shall be 
reduced or discontinued as of the date of last payment and 
shall not be further adjusted until a VA examination has been 
conducted and the report reviewed.

38 C.F.R. § 3.326 provides circumstances under which no 
periodic examinations will be scheduled.  These circumstances 
include when the disability is established as static, in 
essence, when examinations and hospital reports show findings 
and symptoms that have persisted without material improvement 
for a period of 5 years or more, where the disability from 
disease is permanent in character and of such nature that 
there is no likelihood of improvement, and in cases of 
veterans over 55 years of age, except under unusual 
circumstances.  This regulation also clarifies, however, that 
these "general guidelines ... shall not be construed as 
limiting VA's authority to request reexaminations, or periods 
of hospital observation, at any time in order to ensure that 
a disability is accurately rated."  See 38 C.F.R. 
§ 3.326(a).  The Board is aware that the Veteran contends 
that this provision [38 C.F.R. § 3.326(a)] does not apply to 
his appeal, but the Board finds that this provision does 
apply and does not agree that the disability was previously 
found to be static.  

VA law defines the term "total disability permanent in 
nature" as any disability rated total for the purposes of 
disability compensation which is based upon impairment 
reasonably certain to continue throughout his life of the 
disabled person.  See 38 U.S.C.A. § 3501.

Factual Background and Analysis:  PTSD Evaluation

Service connection was established for PTSD by way of a July 
1986 rating decision.  The disability was originally rated as 
10 percent disabling.  In a January 1988 rating, the 
disability rating was increased to 50 percent.  The Veteran 
next underwent a VA contract psychiatric examination in July 
1990.  In an October 1990 rating decision, the RO increased 
the rating of the Veteran's PTSD to 100 as of the date of 
this July 1990 examination.  In a June 1992 decision, the 
Board denied an earlier effective date for the grant of this 
100 percent rating for PTSD.

In a November 1996 rating decision, the RO documented that 
the Veteran had been scheduled for a VA psychiatric 
examination in October 1996 but had failed to appear.  The RO 
informed the Veteran that it was proposed that the evaluation 
be reduced to noncompensable (0 percent).  The Veteran was 
informed of the reason for the reduction, and the actions he 
could take.  In this regard, he was informed of the 60 days 
he had to inform the RO that he would report for an 
examination and the effect of sending evidence within 60 
days.  The Veteran was further informed that if the RO 
received his request for a hearing within 30 days the RO 
would continue payments at the present rate.  The RO also 
noted, however, that unless heard from within 60 days, the RO 
would assume that he had no additional evidence and did not 
want a hearing.  The RO informed the Veteran that his 
benefits would be reduced as of February 1997.

In response, the Veteran submitted a lay statement from an 
acquaintance, letters regarding the effect of the reduction 
and his inability to attend the scheduled examination, 
prescriptions for Valium and Prozac, and older dated medical 
evidence.  The RO also sought additional private medical 
records.  Pertinent records were not obtained, although RO 
provided all assistance required under 38 C.F.R. § 3.159.  
The Veteran has subsequently contended that his marking of an 
authorization and consent form, VA Form 21-4142, in a way 
that limited VA's ability to obtain certain types of record 
was the sole basis for the reduction.  The claims file 
contains substantial documentation regarding the RO's efforts 
to explain the VA Form 21-4142, to include line by line 
instructions issued pursuant to the Veteran's request and 
stated concerns regarding the effect that his completion of 
the form had caused.

In May 1997, the RO informed the Veteran that as the RO had 
"not been able to obtain the results of an examination or 
recent medical treatment" that his benefits would be reduced 
effective May 1997.  The RO also issued an October 1998 
rating decision that also informed the Veteran of this 
reduction and the basis of this reduction.  The Veteran later 
submitted a December 1999 prescription for Prozac.

It has been more than ten years since the reduction was 
effectuated.  In this time period, the Veteran has submitted 
many letters regarding his inability to attend examinations, 
and the effect of the reduction of his benefits.  The 
December 2005 Board remand again scheduled the Veteran for a 
VA psychiatric examination but the Veteran failed to appear.  
Although the claims file contains the prescriptions for 
Prozac and Valium, there is no psychiatric treatment records 
dated after the July 1990 psychiatric examination upon which 
the 100 percent rating was granted.  The Board notes that the 
prescriptions and other evidence submitted subsequent to the 
last VA contract psychiatric examination do not provide 
evidence of the current severity of the disability and/or are 
not adequate for rating purposes.  The Veteran is not 
competent to provide evidence regarding the severity of his 
own psychiatric disability.

The Veteran has put forth many bases on which he asserts that 
the reduction was not proper, and should, in essence, be 
voided.  He has asserted that VA did not have the authority 
to schedule him for an examination and that his disability 
was static.  The Veteran also asserts, in essence, that he 
was not provided the basis of the reduction or provided 
notice that the reduction was going to occur.  

The Board cannot find that these contentions warrant 
restoration of the 100 percent rating or a finding that the 
reduction was not proper.  As outlined above, the Veteran was 
informed of the proposed reduction and the reasons for the 
reduction.  In this regard, the Board notes that there is a 
presumption of regularity of government process that can only 
be rebutted by clear evidence to the contrary. Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  There is also no basis to find that the psychiatric 
disability was static as alleged, as the 100 percent rating 
was based on one VA examination.  Considering the applicable 
VA regulations that are in effect for PTSD, the Board finds 
that VA had authority to schedule this examination.  Review 
of the claims file indicates multiple instances in which VA 
personnel have sought to contact the Veteran and assist him 
to no avail.

In these circumstances, the Board finds that the notice 
requirements for this reduction based on failure to report to 
an examination were met.  Restoration of the 100 percent 
rating is not warranted and the reduction was proper.  

If the Veteran is willing to attend a scheduled examination 
in the future, he should inform the RO.  Such an examination 
may lead to the resumption of benefits.  See 38 C.F.R. 
§ 3.330

Factual Background and Analysis:  Increased Ratings and TDIU

The Veteran failed to report for the VA examinations 
scheduled in conjunction with his claims for an increased 
rating for residuals of a fragment wound to Muscle Group XIV 
of the right thigh and a TDIU.  As noted above, he has 
indicated that he will not report for such an examination.  
Under 38 C.F.R. § 3.655, therefore, these claims must be 
denied as a matter of law.

Law and Regulations, Factual Background, and Analysis:  
Earlier Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

The Court has held that a claim for an earlier effective date 
is a downstream element of a grant of service connection and 
that adjudication of a free standing claim for an earlier 
effective date vitiated the rule of finality.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  The Court further 
noted the Federal Circuit, in Cook v. Principi, 318 F. 3d 
1334, 1337 (Fed. Cir. 2002) cited two statutory exceptions to 
the finality of RO decisions:  Reopening a prior decision 
based on new and material evidence or revision of that prior 
decision based on CUE.  See 38 C.F.R. §§ 3.105, 3.156.  In 
this case, only a claim based on an assertion of CUE could 
conceivably result in an award of an earlier effective date 
as VA did not received relevant service department records 
after a prior denial.  See 38 C.F.R. §§ 3.156(c), 3.400.  

Service connection was established for PTSD by way of a July 
1986 rating decision.  Service connection for an acquired 
psychiatric disability had been previously denied in a March 
1981 decision.  The contention that this decision contained 
CUE was previously addressed in a May 2003 Board decision, 
and the current contentions of CUE are dismissed by way of a 
separate decision.  The issue of entitlement to an effective 
date prior to March 20, 1985 for the grant of service 
connection for PTSD was previously addressed in a May 1990 
Board decision.  

The Board is cognizant that the Veteran, in a June 2009 
letter, cited to VA General Counsel Opinion 26-97 (July 16, 
1997) regarding the finding that the addition of PTSD in 
38 C.F.R. § 4.130 was a liberalizing law.  The Veteran, 
however, has not asserted that the July 1986 rating decision 
contained CUE in this regard, and under the circumstances and 
facts of this appeal the Board can find no basis for CUE in 
light of the findings of this General Counsel opinion.  It is 
pertinent to note that the Veteran did not have a prior post-
service diagnosis of any acquired psychiatric disorder, to 
include PTSD, prior to March 20, 1985]..

Therefore, as the current contention of CUE is addressed and 
dismissed in a separate decision and a free standing claim 
for an earlier effective date vitiates the rule against 
finality, the only cognizable claim addressable in this 
decision is a claim to reopen based on new and material 
evidence.  As the reopened claim would not lead to an earlier 
effective date, the claim for an earlier effective date is 
denied.  See 38 C.F.R. § 3.400(q).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for athlete's foot is denied.

Service connection for hypertension is denied.

Service connection for alcohol abuse as secondary to PTSD is 
denied.

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for a low back disability is denied.

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for a stomach disorder is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostatitis is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension is denied.  

Restoration of the 100 percent disability for PTSD is denied; 
the reduction to a noncompensable rating was proper.

A rating in excess of 10 percent for residuals of a fragment 
wound to Muscle Group XIV of the right thigh is denied.

Entitlement to TDIU is denied.

Entitlement to an effective date prior to March 20, 1985, for 
service connection for PTSD, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


